Title: Robert I. Evans to Thomas Jefferson, 2 October 1819
From: Evans, Robert I.
To: Jefferson, Thomas


					
						 Honoured Sir,
						
							Philada
							October 2nd. 1819.
						
					
					With that undissembled and profound respect, which every American should feel, for the illustrious author of the declaration of Independence; I ventured some months since, to address you on a subject, of the very first importance to this nation, and to the cause of liberty:—that of the ultimate extirpation of Slavery from the land.   As endeavours were making to awaken the earnest attention of our fellow citizens to it, through the medium of the National Intelligencer, under the assumed signature of “Benjamin Rush”; it was hoped by the writer, that as your opinions connected with it, were known to all the world, some useful hints calculated to promote the great object, the result of reflection, might be signally beneficial to our country; whose best interests, it is now generally acknowledged by all parties, you have uniformly consulted, and laboured to promote.   To this communication I have not been honoured with a line in reply.   Perhaps it did not get to hand. The tremendous importance of the subject will continue, till measures of an efficient character shall be adopted, to remove or avert the approaching disastrous effects.   Will you be pleased to pardon the liberty again taken, of respectfully enquiring, whether any mode of successfully accomplishing so desirable a purpose, other than those, which have been already laid before the publick; has occurred to you.   If there has, Should it not be the property of your country?
					
						With Sentiments of gratitude & respect I am your obedient Servant
						
							Robert I. Evans
						
					
				